Citation Nr: 0943150	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  01-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for epiphora.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945 and from September 1950 to September 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part denied 
entitlement to an increased rating in excess of 20 percent 
for bilateral epiphora.

Throughout the appeal, the Veteran has stated that the ocular 
flashes and headaches he has experienced are due to his in-
service injury.  A VA examiner stated in an April 2008 report 
that the flashes were connected to ocular migraines.  As the 
issue of service connection for ocular migraines has not been 
developed, the issue is referred to the agency of original 
jurisdiction (AOJ).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for epiphora 
on an extraschedular basis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for 
epiphora and there is no evidence of loss of visual acuity or 
field of vision.  


CONCLUSION OF LAW

The criteria are not met for a schedular rating in excess of 
20 percent for bilateral epiphora.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.41, 4.84(a), Diagnostic Code 6025 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements of the veteran's court's decision were not 
disturbed by the Federal Circuit's decision. 

In a letter issued in January 2005, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran that 
he could substantiate the claim with evidence that the 
disability had increased and that VA determined a disability 
rating, in part, with evidence of the impact of the 
disability on employment.  The letter also informed the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided 
ratings based on the rating schedule and was given examples 
of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  He was also told to submit 
relevant evidence in his possession.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the July 2006 and August 2009 SSOCs.  Therefore, any timing 
deficiency has been cured.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, private treatment 
records, and VA medical records.  Additionally, the Veteran 
was provided a proper VA examination in April 2008 for his 
increased rating claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's right eye condition is currently rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6025, for epiphora.  Under 
6025, a 10 percent rating is warranted for unilateral 
interference with the lacrymal duct and a 20 percent rating 
is warranted for bilateral interference with the lacrymal 
ducts.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's right eye condition is currently rated under 38 
C.F.R. § 4.84a, Diagnostic Code 6025, for epiphora.  Under DC 
6025, a 10 percent rating is warranted for unilateral 
interference with the lacrymal duct and a 20 percent rating 
is warranted for bilateral interference with the lacrymal 
ducts.  As the Veteran was assigned a 20 percent rating for 
bilateral epiphora, he is already in receipt of the highest 
possible rating under Diagnostic Code 6025.  

In the absence of medical evidence demonstrating more severe 
impairment of visual acuity, or measurements of field of 
vision in accordance with 38 C.F.R. §§ 4.75, 4.76, the 
Veteran's eye disability warrants a 20 percent rating under 
Diagnostic Code 6025. 

None of the treatment records indicate a loss of field of 
vision, thus, the eye disability cannot be rated under DC 
6080.  The highest impairment of visual acuity during this 
period are the figures of 20/25 in the left eye and 20/30 in 
the right eye from the April 2008 VA examination.  However, 
the schedular rating criteria provide a noncompensable 
evaluation of visual acuity of 20/40 in each eye.  38 C.F.R. 
§ 4.79, Diagnostic Code 6066.  As the Veteran's visual acuity 
was not demonstrated to a level worse than 20/40 in either 
eye during this period, entitlement to an evaluation in 
excess of 20 percent on the basis of impaired visual acuity 
is not warranted.  Id.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, congestive or 
inflammatory glaucoma, malignant new growths of the eyeball, 
active chronic trachomatous conjunctivitis, bilateral 
ectropion, bilateral lagophthalmos, aphakia, and paralysis of 
accommodation.  However, none of these conditions, or any 
others provided for under the rating schedule, have been 
demonstrated in the record and, thus, a higher evaluation 
under any of the diagnostic codes evaluating eye disabilities 
is not warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6010, 
6012, 6014, 6017, 6020, 6021, 6022, 6025, 6029, 6030.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
entitlement for an increased rating in excess of 20 percent 
for bilateral epiphora, and therefore, the claim must be 
denied.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for epiphora is denied.  


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case, there is evidence that the rating schedule is 
inadequate to evaluate the Veteran's disability due to marked 
interference with employment.  In the September 2000 notice 
of disagreement, and in multiple other statements the Veteran 
has reported that as a result of the tearing, blurry vision, 
and irritation caused by epiphora or blocked tear ducts, a 
doctor disqualified him during an employment physical from 
working on live railroad tracks.  As a result, he had had to 
work in positions paying significantly less and had lost 
thousands of dollars a year in income.  He was confined to 
repair shops which resulted in significantly lower wages and 
a pension that is now hundreds of dollars a month less than 
what it otherwise would have been.  These statements also 
provide evidence of marked impact on employment and meet the 
criteria for referral for consideration of an extraschedular 
rating.  

Where the record raises the question of entitlement to an 
extraschedular rating and the Veteran reports pertinent 
employment records, the Veteran must be afforded an 
opportunity to submit the employment records showing the 
impact of his disability on employment.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Furthermore, the April 2008 VA examination did not provide an 
opinion as to what impact, if any, the Veteran's service-
connected epiphora had on his ability to work.  Given his 
allegations, an opinion is needed to assist in determining 
whether there actually is marked interference with 
employment.  Specifically, an opinion is required as to 
whether the Veteran's tearing, blurry vision, and eye 
irritation had an impact on his ability to maintain 
employment with the railroad company on live tracks.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Invite the Veteran to submit 
employment or other records documenting 
the impact epiphora had on his employment, 
including the employment physical he 
referenced in his appeal.  

2.  The claims file should be forwarded to 
the examiner who conducted the April 2004 
examination to determine what impact, if 
any, the Veteran's epiphora had on his 
employability and whether it would be 
expected to preclude work for a railroad 
company on live tracks.  The examiner 
should provide a rationale for the opinion 
after reviewing the claims folder.  If the 
April 2004 examiner is unavailable, 
another qualified medical opinion should 
be asked to provide the necessary opinion.  

3.  Once the above development is 
complete, the claim should be referred to 
VA's Director of Compensation and Pension 
Service or Under Secretary for Benefits to 
adjudicate entitlement to an 
extraschedular rating for epiphora in 
accordance with 38 C.F.R. § 3.321(b).

4.  If the benefits sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


